In an *558action to recover damages for personal injuries, etc., the plaintiffs appeal from so much of an order of the Supreme Court, Nassau County (Warshawsky, J.), dated August 7, 2001, which granted those branches of the defendants’ separate motions which were for summary judgment dismissing the amended complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
The defendants satisfied their initial burden on those branches of their separate motions which were for summary judgment dismissing the amended complaint insofar as asserted against them by demonstrating that the injured plaintiff was unable to specifically identify the cause of his fall on a stairway. In response, the plaintiffs failed to submit evidence in admissible form sufficient to raise a triable issue of material fact (see Zuckerman v City of New York, 49 NY2d 557). Accordingly, the Supreme Court correctly granted those branches of the motions which were for summary judgment dismissing the amended complaint insofar as asserted against them (see Secchi v Waldbaum, Inc., 270 AD2d 329; Van Skyock v Burlington N.-Santa Fe Co., 265 AD2d 545; Quinn v Artcraft Constr., 203 AD2d 444; Garvin v Rosenberg, 204 AD2d 388). Ritter, J.P., Altman, H. Miller and Adams, JJ., concur.